        Case 1:18-cv-01460-DAD-JLT Document 30 Filed 05/21/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
     KAREN JEWELL,                                     ) Case No.: 1:18-CV-01460-DAD-JLT
11                                                     )
                  Plaintiff,                           ) ORDER AFTER NOTICE OF SETTLEMENT
12                                                     ) (Doc. 29)
        v.                                             )
13                                                     )
                                                       )
     WILLIAM MONCRIEF FRANCIS III, et al.,             )
14
                                                       )
                  Defendants.                          )
15
16
17           The plaintiff reports she has settled the matter with all parties and indicates she will seek

18   dismissal of the action soon. (Doc. 29) Thus, the Court ORDERS:

19           1.       The stipulation to dismiss the action SHALL be filed no later than July 17, 2020;

20           2.       All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
     IT IS SO ORDERED.
24
        Dated:       May 21, 2020                             /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
